United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, SOUTHERN
)
MARYLAND PROCESSING & DISTRIBUTION )
CENTER, Capitol Heights, MD, Employer
)
__________________________________________ )
D.G., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-815
Issued: November 8, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On March 5, 2012 appellant filed a timely appeal of a February 3, 2012 schedule award
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this schedule award case.
ISSUE
The issue is whether appellant has more than eight percent impairment of the right arm,
for which she received schedule awards.
FACTUAL HISTORY
On November 3, 2003 appellant, then a 52-year-old mail handler, filed an occupational
disease claim alleging right carpal tunnel syndrome. OWCP accepted her claim for right carpal
1

5 U.S.C. § 8101 et seq.

tunnel syndrome and acquired right trigger finger. On September 9, 2004 appellant underwent
surgery for right carpal tunnel syndrome of the right wrist and hand and exploration of the right
ulnar nerve at the right elbow performed by Dr. Rida N. Azer, an attending Board-certified
orthopedic surgeon. On November 4, 2008 Dr. Azer performed right thumb trigger deformity
release.
On September 22, 2008 appellant filed a claim for a schedule award. In a September 2,
2009 medical report, Dr. Robert W. Macht, an attending general surgeon, on physical
examination, listed range of motion measurements for the right wrist which demonstrated 40
degrees each of flexion and extension, 25 degrees of ulnar deviation and 10 degrees of radial
deviation. The right elbow had 110 degrees of flexion and 10 degrees of extension. Appellant
had pain with motion of her right wrist and elbow. She also had tenderness on palpation about
the flexor wrist and medial elbow region. Scarring was noted in this area. Appellant had
decreased sensation to light touch in all fingers on the right hand except the ring finger.
Sensation to two-point discrimination was intact. There was no atrophy. A Tinel’s sign was
positive at the right wrist and elbow. A Phalen’s test was also positive. The maximum strength
of appellant’s right hand grip was 19 kilograms using a dyanometer in position 2. Appellant had
mild intrinsic muscle weakness of the right hand. Dr. Macht advised that she was status post
release of the right ulnar and median nerves. He noted that a June 2004 nerve study showed
evidence of right ulnar and median nerve conduction delay. Utilizing Table 15-23 of the sixth
edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides),2 Dr. Macht assessed a grade 1 modifier for test findings, a grade 3
modifier for history and a grade 2 modifier for physical findings. He added these figures which
totaled six points and then divided by three to calculate two which represented five percent
impairment of the right arm due to ulnar nerve entrapment and five percent impairment due to
median nerve entrapment. Utilizing Table 15-32,3 Dr. Macht determined that appellant had three
percent impairment for loss of flexion, three percent impairment for loss of extension, two
percent impairment for loss of radial deviation and one percent impairment for loss of ulnar
deviation of the right wrist, totaling nine percent impairment. Utilizing Table 15-33,4 he
determined that she had three percent impairment due to loss of flexion and two percent
impairment for loss of extension of the right elbow, totaling five percent impairment. Dr. Macht
combined the impairment ratings for ulnar and median neuropathy and loss of range of motion to
calculate a 23 percent impairment of the right upper extremity.5
On December 5, 2009 Dr. Lawrence A. Manning, OWCP’s medical adviser, reviewed the
medical record, including Dr. Macht’s September 2, 2009 findings. He noted that the only
accepted condition was carpal tunnel syndrome and, thus, it was inappropriate for Dr. Macht to
include impairment for ulnar neuropathy and elbow range of motion deficit. Dr. Manning
advised that appellant had six percent impairment of the right upper extremity due to her
2

A.M.A., Guides 449.

3

Id. at 473.

4

Id. at 474.

5

The Board notes that it appears Dr. Macht’s combined right upper extremity impairment should be 22 percent
rather than 23 percent based on the figures provided in his report.

2

accepted right carpal tunnel syndrome based on the sixth edition of the A.M.A., Guides. His
opinion was based on the peripheral nerve regional grid and impairment for sensory and motor
deficit, noting that flexion and extension of the right wrist was up to 40 degrees, ulnar deviation
was 25 degrees and radial deviation was 10 degrees. Dr. Manning noted that Dr. Macht did not
provide any abnormal findings related to appellant’s accepted right trigger finger and
November 4, 2008 surgery.
He concluded that appellant reached maximum medical
improvement on September 9, 2005.
By decision dated February 18, 2010, OWCP granted appellant a schedule award for six
percent impairment of the right arm based on Dr. Manning’s opinion. The period of the award
ran from September 26, 2009 to February 4, 2010.6
In a July 29, 2010 decision, OWCP’s hearing representative set aside the February 18,
2010 decision and remanded the case for OWCP’s medical adviser to determine whether
appellant sustained a right elbow ulnar nerve condition causally related to her accepted injuries
and the extent of any permanent impairment due to all of her accepted employment-related
conditions and authorized right elbow surgery.
On September 13, 2010 Dr. Christopher R. Brigham, a Board-certified occupational
medicine specialist and OWCP’s medical adviser, reviewed the medical record and advised that
appellant had right elbow ulnar neuropathy. He further advised that she reached maximum
medical improvement on September 9, 2005. Dr. Brigham applied Chapter 15, section 15.4f
(Entrapment Neuropathy) of the sixth edition of the A.M.A., Guides, in particular Table 15-23
(Entrapment/Compression Neuropathy Impairment).7 He agreed with Dr. Macht’s finding that
appellant had a grade 1 modifier for June 17, 2004 test findings of sensory and/or motor
conduction delay. Dr. Brigham noted that, while postsurgical electrodiagnostic studies did not
show any neuropathy on the right, the A.M.A., Guides stated that whether nerve conduction tests
recovered to normal after surgical or nonsurgical treatment did not influence an impairment
rating. He agreed with Dr. Macht’s finding that appellant had a grade 3 modifier for history due
to her constant symptoms. Dr. Brigham assessed a grade 3 modifier for physical findings as
there was documentation of right hand sensory deficits and weakness of the intrinsics. He added
the values of the grade modifiers to calculate 7 (1 + 3 + 3 = 7). Dr. Brigham divided 7 by 3 to
calculate an average of 2.33 which rounded down to 2. He stated that the grade 2 modifier for
right median nerve impairment represented a five percent default impairment of the upper
extremity. Dr. Brigham advised that appellant’s functional score seemed consistent with the
default rating and no additional impairment or lower value should be assigned. He, thus, agreed
with Dr. Macht’s opinion that appellant had five percent impairment of the upper extremity due
to median neuropathy. Dr. Brigham also agreed with Dr. Macht’s opinion that she had five
percent impairment of the right upper extremity due to ulnar neuropathy. He assessed grade
modifier values of 1 for test findings, 3 for history and 3 for physical findings. Dr. Brigham
averaged these values to arrive at 2.33, which rounded down to 2. He assigned a grade 2
modifier which represented a five percent default impairment for ulnar entrapment neuropathy.
6

The record indicates that OWCP paid appellant compensation during the stated period February 18, 2010
schedule award.
7

A.M.A., Guides 432-33, 445-50.

3

Dr. Brigham noted that the A.M.A., Guides provided that, in the case of multiple
neuropathies, the nerve qualifying for the larger impairment is given the full impairment, while
the nerve qualifying for the smaller impairment is related at half the impairment listed. The
impairments should be combined and if the rating ended in .5 percent, then it should be rounded
to the next integer.8 Dr. Brigham thus found that appellant had a total impairment of the right
upper extremity due to the median and ulnar neuropathies of eight percent or five percent plus
half of five percent. He concluded that no additional impairment was included for loss of range
of motion of the right wrist or elbow based on section 15.7 (Range of Motion Impairment)9 and
section 15.4f.10
By letter dated September 30, 2010, OWCP accepted appellant’s claim for right ulnar
neuropathy based on Dr. Brigham’s September 13, 2010 opinion.
In an October 7, 2010 decision, OWCP granted appellant an additional schedule award
for two percent impairment of the right arm also based on Dr. Macht’s opinion.11
On October 20, 2010 appellant requested reconsideration.
In a November 16, 2010 report, Dr. Azer and two other Board-certified orthopedic
surgeons, Dr. Peter S. Trent and Dr. Hampton J. Jackson, Jr., advised that appellant had sensory
nerve damage in both hands equal in medial nerve distribution as a result of her work injuries.
On the left side, appellant had additional ulnar nerve sensory damage. Based on clinical
examination and two-point discrimination testing confirmed by an electromyogram/nerve
conduction velocity study, she had a class 2 impairment of the median nerve under Table 15-21
of the sixth edition of the A.M.A., Guides which represented 23 percent impairment of the entire
upper extremities.12 Appellant also had a class 1 sensory deficit in the ulnar nerve which
represented an additional six percent impairment. In both cases, the physicians assigned grade 2
modifiers, resulting in 29 percent impairment of the left upper extremity and 23 percent
impairment of the right upper extremity.
In a March 14, 2011 decision, OWCP denied modification of the October 7, 2010
decision, finding that the medical evidence submitted did not establish that appellant had more
than eight percent impairment of the right upper extremity for which she had received schedule
awards. It determined that the November 16, 2010 report did not provide appropriate references
to pages, tables and figures of the sixth edition of the A.M.A., Guides or physical findings to
support the 23 percent right upper extremity impairment rating.

8

Id. at 448.

9

Id. at 459-61.

10

Id. at 432-33.

11

The Board notes that, although Dr. Brigham opined that appellant had eight percent impairment of the right
upper extremity, she was only entitled to an additional two percent award for the right upper extremity due to her
receipt of compensation under the prior schedule award.
12

A.M.A., Guides 438.

4

On April 7, 2011 appellant requested reconsideration.
In an April 1, 2011 report, Drs. Azer, Trent and Jackson reiterated that there was sensory
nerve damage in appellant’s bilateral hands as a result of injury to the median nerve which
required surgery. This sensory damage included a two-point discrimination impairment which
represented a class 2 impairment with moderate sensory deficit or moderate complex regional
pain syndrome (CRPS) under Table 15-21.13 The physicians advised that appellant had 28
percent impairment of each upper extremity. Appellant had the same sensory damage to the
ulnar nerve which was exhibited by impairment of a two-point discrimination and questionable
CRPS which represented a class 1 impairment under Table 15-21. She had a grade 2 modifier in
each instance. The physicians combined the 28 percent impairment ratings under the Combined
Values Chart to calculate 48 percent impairment of the right upper extremity.14
On July 1, 2011 Dr. Brigham reviewed the April 1, 2011 report. He advised that his prior
finding that appellant had eight percent impairment of the right upper extremity under the sixth
edition of the A.M.A., Guides remained unchanged. Dr. Brigham stated that the panel of
physicians in the April 1, 2011 report incorrectly used Table 15-21 to rate appellant’s
impairment. Table 15-23 for entrapment/compression neuropathies should have been used.
Dr. Brigham noted that, based on section 15.4e,15 Table 15-21 is used to rate impairment from
traumatic injury to peripheral nerves. It is not used for nerve entrapments since they are not
isolated traumatic events. As discussed in his September 13, 2010 report, Dr. Brigham stated
that section 15.4f addressed how to rate various nerve conditions. He reiterated his prior
impairment calculations for appellant’s right upper extremity median and ulnar neuropathy.
Dr. Brigham also reiterated his prior opinion that there was no additional impairment for loss of
range of motion of the right wrist or elbow.
In a July 6, 2011 decision, OWCP denied modification of the March 14, 2011 decision.
It found that Dr. Brigham’s opinion constituted the weight of the evidence and established that
appellant had no more than eight percent impairment of the right upper extremity.
By letter dated July 21, 2011, appellant requested reconsideration. She resubmitted the
April 1, 2011 report from Drs. Azer, Trent and Jackson.
In a February 3, 2012 decision, OWCP denied modification of the July 6, 2011 decision.
It noted that the medical evidence submitted was previously reviewed in its prior decision.
OWCP, thus, found that appellant failed to submit any new medical evidence establishing that
she had greater impairment than that already awarded.

13

Id.

14

Id. at 604.

15

Id. at 429.

5

LEGAL PRECEDENT
The schedule award provision of FECA16 and its implementing federal regulations17 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members, functions and organs of the body.
FECA, however, does not specify the manner by which the percentage loss of a member,
function or organ shall be determined. To ensure consistent results and equal justice for all
claimants under the law, good administrative practice requires the use of uniform standards
applicable to all claimants.18 The A.M.A., Guides has been adopted by the implementing
regulations as the appropriate standard for evaluating schedule losses.19 Effective May 1, 2009,
FECA adopted the sixth edition of the A.M.A., Guides as the appropriate edition for all awards
issued after that date.20
The A.M.A., Guides provide a specific rating process for entrapment neuropathies such
as carpal tunnel.21 This rating process requires that the diagnosis of a focal neuropathy syndrome
be documented by sensory or motor nerve conduction studies or electromyogram. The A.M.A.,
Guides do not allow additional impairment values for decreased grip strength, loss of motion or
pain.22 Table 15-23 provides a compilation of the grade modifiers for test findings, history and
physical findings which are averaged and rounded to the nearest whole number. This table also
provides the range of impairment values as well as the function scale modifier which determines
the impairment value within the impairment scale.23
ANALYSIS
OWCP accepted that appellant sustained right carpal tunnel syndrome, acquired right
trigger finger and right ulnar neuropathy due to her repetitive work duties. Appellant underwent
decompression of the right carpal tunnel syndrome on September 9, 2004 and right thumb trigger
deformity release on November 4, 2008. On February 18, 2010 she received a schedule award
for six percent impairment of the right upper extremity. On October 7, 2010 appellant received
an additional schedule award for two percent impairment of the right upper extremity, totaling

16

5 U.S.C. § 8107.

17

20 C.F.R. § 10.404.

18

Ausbon N. Johnson, 50 ECAB 304 (1999).

19

Supra note 17; Mark A. Holloway, 55 ECAB 321, 321 (2004).

20

FECA Bulletin No. 09-03 (issued March 15, 2009).

21

A.M.A., Guides 432-50.

22

Id. at 433.

23

Id.

6

eight percent impairment. The Board finds that she did not meet her burden of proof to establish
that she sustained greater impairment.24
On September 2, 2009 appellant’s attending physician, Dr. Macht opined that appellant
had 23 percent impairment of the right upper extremity under the sixth edition of the A.M.A.,
Guides. He incorrectly combined impairment for loss of motion with impairment due to median
and ulnar entrapment neuropathy. The A.M.A., Guides explains that diagnosis-based
impairment is the method of choice for calculating impairment, while range of motion is used
principally as an adjustment factor. When other grids refer the evaluator to the range of motion
section or when no other diagnosis-based system is applicable, range of motion impairment
serves as a stand-alone rating, one that cannot be combined with a diagnosis-based estimate, such
as impairment due to entrapment or compression neuropathy.25 The Board finds, therefore, that
Dr. Macht’s report is insufficient to constitute the weight of the medical opinion evidence for
schedule award purposes.
In impairment evaluations dated November 16, 2010 and April 1, 2011, Drs. Azer, Trent
and Jackson, also attending physicians, applied Table 15-21, which is for peripheral nerve
impairments.26 The A.M.A., Guides specifically state that the peripheral nerve impairment
section is not to be used for nerve entrapment.27 The physicians did not explain why Table 15-21
would be appropriate in this case and therefore their opinion as to the degree of impairment is of
diminished probative value. Further, the Board notes that OWCP has not accepted appellant’s
claim for a left upper extremity condition. Therefore, the reports from Drs. Azer, Trent and
Jackson are insufficient to establish that appellant has more than eight percent impairment of the
right upper extremity.
It is well established that, when the attending physician fails to provide an estimate of
impairment conforming to the A.M.A., Guides, his or her opinion is of diminished probative
value in establishing the degree of permanent impairment and OWCP may rely on the opinion of
its OWCP medical adviser to apply the A.M.A., Guides to the findings of the attending
physician.28 Dr. Brigham, the medical adviser, reviewed the medical record on September 13,
2010 and July 1, 2011 and found that appellant had eight percent impairment of the right upper
extremity.
He also found that she reached maximum medical improvement on
September 9, 2005. Dr. Brigham correctly stated that Drs. Azer, Trent and Jackson improperly
used Table 15-21 to rate appellant’s right upper extremity impairment. Applying the provisions
of the sixth edition of the A.M.A., Guides to Dr. Macht’s findings, he rated appellant’s
impairment due to entrapment neuropathy under Table 15-23 as diagnostic studies and clinical
findings confirmed median and ulnar neuropathy. Dr. Brigham applied the appropriate formula
24

An employee seeking benefits under FECA has the burden of proof to establish the essential elements of her
claim. Amelia S. Jefferson, 57 ECAB 183, 187 (2005).
25

A.M.A., Guides 461.

26

Id. at 436, Table 15-21.

27

Supra note 15.

28

A.M.A., Guides 521. J.B., Docket No. 09-2191 (issued May 14, 2010).

7

of the sixth edition of the A.M.A., Guides, noting that appellant had a grade modifier 1 due to
test findings of a conduction delay.29 Appellant had a grade modifier for a history of constant
symptoms.30 Regarding her physical findings, Dr. Brigham noted sensory deficits and weakness
also for a grade 3 modifier. Based on the A.M.A., Guides, appellant’s final rating category is the
average of these, three.31 The upper extremity impairment default impairment value is five due
to average grade modifiers of 2.32 In cases of multiple, concurrent focal nerve compromise
syndromes in the same upper extremity, such as a median and an ulnar neuropathy, the nerve
qualifying for the larger impairment is given the full impairment. The nerve qualifying for the
smaller impairment is given half of the impairment listed in Table 15-23. The impairments are
then combined.33 Dr. Brigham thus properly determined that appellant was entitled to only half
the impairment for the one of the neuropathies, for a total impairment due to her median and
ulnar neuropathy of eight percent.
The Board finds that Dr. Brigham properly applied the sixth edition of the A.M.A.,
Guides to the clinical findings of Dr. Macht, to rate impairment of appellant’s right upper
extremity. The weight of the medical evidence rests with his opinion and establishes the extent
of permanent impairment in this case.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has failed to establish that she has more than eight percent
impairment of each upper extremity, for which she received schedule awards.

29

Id. at 449, Table 15-23.

30

Id.

31

Supra note 8.

32

Supra note 29.

33

Supra note 8.

8

ORDER
IT IS HEREBY ORDERED THAT the February 3, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 8, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

9

